This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,623

 5 JOSHUA BACA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Michael E. Martinez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
 1   {1}   Defendant appeals from the revocation of his probation. We previously issued

 2 a notice of proposed summary disposition in which we proposed to affirm. Defendant

 3 has filed a memorandum in opposition, which we have duly considered. Because we

 4 remain unpersuaded by Defendant’s assertions of error, we uphold the revocation of

 5 Defendant’s probation.

 6   {2}   The pertinent background information was previously set forth. We will avoid

 7 undue reiteration here, focusing instead on the content of the memorandum in

 8 opposition.

 9   {3}   Defendant renews his argument that the State failed to prove that he violated

10 the terms and conditions of his probation by committing the offense of shoplifting.

11 [MIO 5-6] However, as we previously observed, the State met its burden of proof by

12 presenting the eyewitness testimony of the loss prevention officer. [CN 2-3; MIO 2-3]

13 Although Defendant continues to assert that he did not participate in the shoplifting,

14 contending that his girlfriend committed the offense alone, [MIO 6] the district court

15 as finder of fact was not required to credit that testimony. See generally State v.

16 Sutphin, 1988-NMSC-031, ¶ 21, 107 N.M. 126, 753 P.2d 1314 (“The fact finder may

17 reject defendant’s version of the incident.”); State v. Sanchez, 1990-NMCA-017, ¶ 10,

18 109 N.M. 718, 790 P.2d 515 (observing that while acting as the finder of fact at a

19 probation revocation proceeding, the trial court could properly weigh the evidence and



                                             2
1 the credibility of the witnesses), abrogated on other grounds by State v. Wilson,

2 2011-NMSC-001, 149 N.M. 273, 248 P.3d 315 (2010), overruled on other grounds

3 by State v. Tollardo, 2012-NMSC-008, 275 P.3d 110 (2012).


4   {4}   For the foregoing reasons, we affirm.

5   {5}   IT IS SO ORDERED.


6                                        ________________________________
7                                        MICHAEL E. VIGIL, Chief Judge


8 WE CONCUR:


 9 ___________________________
10 JONATHAN B. SUTIN, Judge


11 ___________________________
12 TIMOTHY L. GARCIA, Judge




                                            3